Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-13-2006

USA v. Miles
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3567




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Miles" (2006). 2006 Decisions. Paper 907.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/907


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 05-3567
                                     ____________

                           UNITED STATES OF AMERICA

                                             v.

                                DONALD RAY MILES,
                                 a/k/a RAZON MILES

                                   Donald Ray Miles,
                                           Appellant
                                    ____________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                 (D.C. No. 04-cr-00151)
                      District Judge: Honorable Edwin M. Kosik
                                     ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    June 12, 2006

            Before: FISHER, GREENBERG, and LOURIE,* Circuit Judges.

                                  (Filed June 13, 2006)
                                     ____________

                               OPINION OF THE COURT
                                    ____________




      *
         Honorable Alan D. Lourie, United States Circuit Judge for the Federal Circuit,
sitting by designation.
LOURIE, Circuit Judge.

       Donald Ray Miles (“Miles”) appeals from the District Court’s decision sentencing

him to 87 months for distribution and possession with intent to distribute cocaine base

(crack) in violation of 21 U.S.C. § 841(a)(1). Because the District Court properly

considered the sentencing factors provided in 21 U.S.C. § 3553(a), as well as the

Sentencing Guidelines, and the sentence imposed was reasonable, we will affirm.

       Between January 30, 2004 and April 15, 2004, Miles made six sales of cocaine

base (crack) to a confidential informant in Lackawanna County, Pennsylvania. On

October 7, 2004, Miles, pursuant to a prior plea agreement with the government, pled

“guilty” to one count of distribution and possession with intent to distribute cocaine base

(crack) in violation of 21 U.S.C. § 841(a)(1). On July 21, 2005, the District Court

sentenced Miles to 87 months of imprisonment.

       Considering Miles’ offense level and criminal history category, the District Court

determined that the United States Sentencing Guidelines (“Guidelines”) provided a

sentence in the range of 100-120 months. Nonetheless, the Court recognized that the

Guidelines were advisory, and it considered the factors listed in 18 U.S.C. § 3553(a). In

giving him a prison sentence below the Guidelines’ recommended minimum, the Court

credited Miles for his prior community service. Miles timely appealed his sentence, and

we have jurisdiction pursuant to 18 U.S.C. § 3742(a)(1).

       On appeal, Miles argues that the District Court’s sentence was “far greater than

would be necessary to achieve the purpose of 18 U.S.C. § 3553(a),” and thus that it was

                                             2
unreasonable. According to Miles, the law unfairly distinguishes between criminal

offenses relating to cocaine powder and cocaine base (crack). For example, if Miles was

convicted of distributing the same quantity of cocaine powder that he was for cocaine

base (crack), the Guidelines would have prescribed a sentence in the range of 24-30

months, as opposed to 100-120 months. Although his sentence of 87 months was less

than the minimum 100 months that the Guidelines prescribed, Miles argues that the

distinction between cocaine powder and cocaine base (crack) led to an unreasonable

prison sentence.

       We agree with the government that the District Court’s sentence was not

unreasonable. Notably, Miles does not argue that the District Court erred in its

consideration of any particular factor under § 3553(a) or that it failed to correctly apply

the Guidelines. Nor can we discern from our review of the record that the Court

committed any such error. Miles’ policy argument, viz., the disparate punishment for

cocaine powder and cocaine base (crack) offenses, is not an adequate basis for us to

conclude that the Court imposed an unreasonable prison sentence. Congress has enacted

the Guidelines, which requires disparate punishment for the two types of offenses, and the

District Court was bound to consider them. Miles’ argument on appeal is best directed to

the legislative branch of our government, not to the courts. Moreover, the Court departed

downwardly from the Guidelines’ recommended sentence in view of Miles’ community

service. A sentence below what the Guidelines recommends is hardly unreasonable.



                                              3
      Accordingly, we will affirm the District Court’s decision sentencing Miles to 87

months of imprisonment.




                                           4